[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JAN 30, 2009
                            No. 08-13354                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A98-862-357
                             A98-862-358

WILMER ALONSO PLATA-VEGA,
RAAQUEL GOMEZ-DELGADO,
ENRIQUE PLATA-GOMEZ,
WILMER JOSEPH PLATA-GOMEZ,
JEAN PIERRE PLATA-GOMEZ,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 30, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:

      Wilmer Plata-Vega, his wife, and their three children petition for review of

the decision of the Board of Immigration Appeals that affirmed the denial of their

applications for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman and Degrading Treatment or Punishment. INA § 241(b)(3); 8

U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c). The Board concluded that Plata-Vega

failed to prove that he suffered past prosecution or faced the probability of future

persecution in Colombia. We deny Plata-Vega’s petition.

                                 I. BACKGROUND

      Plata-Vega and his family entered the United States in January 2005 as

nonimmigrant visitors. In August 2005, Plata-Vega, on behalf of himself, his wife,

and their children, filed an application for asylum and withholding of removal

under the Immigration and Nationality Act and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment. Plata-Vega sought relief based on his political opinion and

membership in a particular social group.

      Plata-Vega alleged that the Revolutionary Armed Forces of Colombia

(FARC) threatened him and his family after his cousin, Hilis Plata, was elected

mayor of Manaure, Colombia, in 2001. Plata-Vega did not join a political party in
                                           2
Colombia, but worked with Hilis, a member of the Liberal Party, to counsel

children to refrain from guerilla activities. Plata-Vega operated a family farm in

Manaure, but lived 35 kilometers away in Valledupar where he owned several

clothing stores.

      In April 2002, FARC ordered Hilis to resign as mayor. The next month, a

bomb exploded in Hilis’s office while the building was closed for lunch. Several

days later, members of FARC confronted Plata-Vega on his farm and ordered him

to stop collaborating with Hilis and to abandon the property. Plata-Vega visited

the United States in February 2003, but he did not request asylum because he was

“on vacation,” his family did not have visas, and he did not believe that the “threats

were that great.”

      In November 2003, FARC mailed a letter to Plata-Vega in Valledupar and

instructed him to end his collaboration with his cousin and to leave his farm.

Plata-Vega received a second letter from the FARC in September 2004 that

contained the same instructions and cautioned Plata-Vega that they had planted

antipersonnel mines around the farm. In November 2004, Plata-Vega complained

to authorities about the threats he had received, but the government did not offer

him protection. After Plata-Vega’s cousin Eliezar Plata disappeared, Plata-Vega

and his family moved to the United States.

      Plata-Vega submitted several documents in support of his application. He
                                           3
filed a copy of the April 2002 letter in which FARC instructed Hilis to resign and a

second letter that threatened to harm Hilis’s family if he did not resign; newspaper

articles that described the bombing of Hilis’s office at city hall and the November

2004 disappearance of Plata Vega’s cousin; and copies of the November 2003 and

September 2004 letters from FARC to Plata-Vega. Plata-Vega also filed a

declaration from an office of human rights that stated that he and his family had

been displaced by violence.

      At his removal hearing, Plata-Vega explained that he postponed reporting

the threats to Colombian authorities because he was too busy to stop his activities.

He stated that he returned to Colombia after his three visits to the United States

because he thought the FARC would stop their threats. Plata-Vega acknowledged

that his mother, sister, and brother, and Hilis and his family, remained in Colombia

unharmed.

      The immigration judge found Plata-Vega credible, but ruled that he failed to

meet the burden of proof for asylum and withholding of removal. The immigration

judge found that Plata-Vega had based his application “on the activities of” Hilis.

Hilis’s continued residence in Colombia “diminishe[d]” Plata-Vega’s request for

asylum. The judge gave the letters from FARC to Plata-Vega “limited weight or

no weight at all” because they were on different letterhead and because of “the

level of fraud in this particular area.” The judge found that Hilis had been the
                                           4
likely target of the bombing; the FARC threatened, but never harmed Plata-Vega;

Plata-Vega’s return to Colombia as the violence allegedly escalated undercut his

argument that he feared for his life; and because Hilis had left office, there was “no

reason as to why anyone would want to harm” Plata-Vega if he returned to

Colombia. The judge found that Plata-Vega “and his family were not displaced

individuals” though they were “dispossessed of” the farm because there was “no

evidence that anyone harmed [Plata-Vega] in Valledupar” or that he “could not

continue to reside” there. Based on these findings, the judge concluded that Plata-

Vega had not suffered past persecution and did not have a well-founded fear of

future persecution.

      The Board dismissed Plata-Vega’s appeal. The Board found that Plata-Vega

did not establish that he or his cousin was a target of the bombing and the threats

he had received did “not rise to the level of past persecution.” The Board agreed

with the immigration judge that Plata-Vega did not establish a well-founded fear of

persecution because he failed to prove that he had suffered past persecution and his

family had remained in Colombia unharmed.

                          II. STANDARD OF REVIEW

      We review the decision of the Board to determine whether it is “‘supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quoting
                                           5
Lorisme v. INS, 129 F.3d 1441, 1444–45 (11th Cir. 1997)). “To reverse [those]

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citing

Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002)).

                                 III. DISCUSSION

      Substantial evidence supports the finding that Plata-Vega did not have a

well-founded fear of future prosecution. Plata-Vega testified that he vacationed in

the United States as the threats against him allegedly escalated, but he returned to

Colombia despite these threats. Plata-Vega also did not suffer any physical harm.

Plata-Vega’s cousin has left his political office and Plata-Vega, who had never

joined the Liberal Party, has discontinued his activities that were adverse to the

FARC. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237–38 (11th Cir. 2006).

Plata-Vega retained his home in Valledupar, and his family and Hilis’ family

remain unharmed in Colombia. See De Santamaria v. U.S. Att’y Gen., 525 F.3d

999, 1011–12 (11th Cir. 2008). The record does not compel “a reasonable

factfinder . . . to conclude that the requisite fear of persecution exists.” Mazariegos

v. U.S. Att’y Gen., 241 F.3d 1320, 1323–24 (11th Cir. 2001).

                                 IV. CONCLUSION

      Plata-Vega’s petition for review is DENIED.

      PETITION DENIED.
                                           6